EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION −OXLEY ACT OF 2002 In connection with the Annual Report of Craft Brewers Alliance, Inc. (the “Registrant”) on Form 10-K for the fiscal year ended December 31, 2010, as filed with the Securities and Exchange Commission on March 31, 2011 (the “Report”), Terry E. Michaelson, the Chief Executive Officer of the Registrant, and Mark D. Moreland, the Chief Financial Officer and Treasurer of the Registrant, each hereby certifies, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: March 31, 2011 BY: /s/ Terry E. Michaelson Terry E. Michaelson Chief Executive Officer (Principal Executive Officer) BY: /s/ Mark D. Moreland Mark D. Moreland Chief Financial Officer and Treasurer (Principal Financial Officer)
